DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 12/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When the broadest reasonable interpretation of a claim covers an abstract idea, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a “A program ” which is not embodied on a CRM.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable 
Claims 1-18 recite “information processing apparatus comprising … an acquisition unit configured to acquire first information regarding a recognition result of at least one of a position or an orientation of a viewpoint; … a control unit configured to project a target object on a display region … the control unit controls presentation of first display information … the control unit executes first processing … second processing …” a generic term “unit” modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  Note that the claims are limited to components of an information processing apparatus, thus the units are be directed to processor interfaces for receiving and outputting information which are supported in the specification and convention in the art.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by US 20160364904 to Parker (“Parker”), also cited in an IDS.
Regarding Claim 1:  “An information processing apparatus comprising:  
an acquisition unit configured to acquire first information regarding a recognition result of at least one of a position or an orientation of a viewpoint; and  (“the hardware configuration 200 includes an application processor 204, a system memory 206, a sensor hub 208 [configured to acquire first information] …The application IMU 210 comprises one or more inertial sensors to facilitate tracking of the pose of the HMD”  Parker, Paragraphs 26-27 and Fig. 2.)
a control unit configured to project a target object on a display region on a basis of the first information and control display information to be presented to the display region according to a result of the projection,   (“the hardware configuration 200 includes an application processor 204 [a control unit], … the EDS display hardware 124 includes a compositor 224 [another example of a control unit configured to control projection], the left-eye display 112, the right-eye display 114, and an EDS IMU 226”  Parker, Paragraph 28.)
wherein the control unit projects the object on a first partial region and a second partial region included in the display region on a basis of the first information according to the recognition result at timings different from each other.”  (Parker provides various examples of regions (eye images, scan lines, slices) that are displayed at times having some relation to the sensed display orientation, for example:  “two display frames may generated from the same texture, with one display frame warped based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter.”  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 2:  “The information processing apparatus according to claim 1, wherein the control unit controls presentation of first display information to the first partial region according to a projection result of the object on the first partial region, and presentation of second display information to the second partial region according to a projection result of the object on the second partial region at timings different from each other.”  (Parker provides various examples of regions (eye images, scan lines, slices) that are displayed at times having some relation to the sensed display orientation, for example:  “two display frames may generated from the same texture, with one display frame warped based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter.”  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 3:  “The information processing apparatus according to claim 2, wherein the control unit controls presentation of the display information to a partial region of at least one of the first partial region or the second partial region according to a timing when a result of projection of the object on the partial region is acquired.”  (For example:  “two display frames may generated from the same texture, with one display frame warped based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter.”  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 4:  “The information processing apparatus according to claim 3, wherein, when a frame rate related to the presentation of the display information to the partial region is reduced to a first frame rate, the control unit sets a second frame rate related to projection of the object on a partial region of at least one of the first partial region or the second partial region to be larger than the first frame rate.”  (This language does not clearly define what the first and second frame rates represent.  Parker teaches several examples that may read on this language, for example:  “the EDS display hardware 124 operates to scan out display frames at a frame rate Y, where Y may be significantly higher than the texture rendering rate X of the application hardware 122.”  Parker, Paragraph 50.  Also see embodiments in Paragraphs 20 and 23.)
Regarding Claim 5:  “The information processing apparatus according to claim 3, wherein the control unit executes … first processing of sequentially executing projection of the object on the first partial region based on the first information according to the recognition result at a first timing and presentation of the first display information according to a result of the projection to the first partial region, and … second processing of sequentially executing projection of the object on the second partial region based on the first information according to the recognition result at a second timing and presentation of the second display information according to a result of the projection to the second partial region … at timings different from each other.”  (For example:  “two display frames may generated [processed] from the same texture, with one display frame warped [processed] based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter,” and thus the processing of each region takes place at different timings.  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 6:  “The information processing apparatus according to claim 5, wherein the control unit executes the first processing and the second processing in a predetermined order for each predetermined unit period.”  (For example:  “two display frames may generated [processed] from the same texture, with one display frame warped [processed] based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter
Regarding Claim 7:  “The information processing apparatus according to claim 6, wherein the second timing is a timing later than the first timing, and the control unit executes the second processing after executing the first processing.”  (For example:  “two display frames may generated [processed] from the same texture, with one display frame warped [processed] based on an interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter,” and thus the processing of each region takes place at different timings in a predetermined order and unit period.  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 8:  “The information processing apparatus according to claim 5, wherein the control unit 
estimates a processing time for processing of at least one of the first processing or the second processing, and (For example Parker estimates the warp processing time  “at 8 ms” in Parker, Paragraph 20.)
starts processing regarding presentation of the display information to a corresponding partial region before the first information corresponding to the processing of at least one of the first processing or the second processing is acquired according to an estimation result of the processing time.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the orientation information for processing the next display region is acquired within the estimated processing time for the present display region.  Parker teaches an example of this, where interim head rotation detected at 8 ms from the time that the texture was rendered, and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter,” and thus performing interim head rotation detection while the content is being processed for rendering.  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 9:  “The information processing apparatus according to claim 5, wherein the control unit estimates a processing time for processing of at least one of the first processing or the second processing, and skips execution of the processing according to an estimation result of the processing time.”  (Parker teaches “dropped frames by the application hardware 122,” such as when processing time exceeds allotted time, in Paragraph 21.)
Regarding Claim 10:  “The information processing apparatus according to claim 9, wherein, in the case where the control unit has skipped execution of the processing of at least one of the first processing or the second processing, the control unit causes another display information to be presented in a corresponding partial region instead of the display information presented by the processing.”  (“the EDS display hardware 124 can compensate for a dropped texture 132 by continuing to warp the previous texture 132 for new display frames” and thus causing another display information to be presented. Parker, Paragraph 21.)
Regarding Claim 11:  “The information processing apparatus according to claim 2, wherein the first partial region and the second partial region are regions adjacent to each other, and the control unit corrects at least one of the first display information or the second display information such that the first display information and the second display information are presented as a series of continuous display information.”  (See a series of continuous display information for adjacent regions such as frames, scan lines, slices, or eye images in Parker, Paragraphs 21, 23, and 28 respectively.)
Regarding Claim 12:  “The information processing apparatus according to claim 1, wherein the control unit acquires a projection result of the object on the display region by projecting the object on a projection surface associated with the display region.”  (For example:  “two display frames may generated [processed] from the same texture, with one display frame warped [processed] based on an interim head rotation detected at 8 ms from the time that the texture was rendered [projected], and the second display frame warped based on a subsequent interim head rotation detected 8 ms thereafter,” and thus subsequent projection is based on the projection result of a previous projection of the image region on the display.  Parker, Paragraph 20.  Also see embodiments in Parker, Paragraphs 21-23.)
Regarding Claim 13:  “The information processing apparatus according to claim 12, wherein the control unit projects the object on the projection surface according to a relationship of at least one of positions or orientations among the viewpoint, the projection surface, and the object based on the first information.”  (“the hardware configuration 200 includes an application processor 204, a system memory 206, a sensor hub 208 [configured to acquire first information] …The one or more inertial sensors to facilitate tracking of the pose of the HMO”  Parker, Paragraphs 26-27 and Fig. 2.)
Regarding Claim 14:  “The information processing apparatus according to claim 1, wherein the first partial region and the second partial region include one or more unit regions different from one another among a plurality of unit regions configuring the display region.”  (See the various embodiment for generating the different image regions such as different frames, scan lines, slices, or eye images in Parker, Paragraphs 21, 23, and 28 respectively.)
Regarding Claim 15:  “The information processing apparatus according to claim 14, wherein the unit region is either a scan line or a tile.”  See scan-lines and slices (where a tile operates as a slice that has fixed dimensions) in Parker, Paragraph 23.)
Regarding Claim 16:  “The information processing apparatus according to claim 1, 
wherein the object targeted for the projection is a virtual object,  (“an augmented reality (AR) system "augments" physical presence in the real world through computer-generated 3D imagery that overlies contemporaneously captured imagery of the real world”  Parker, Paragraph 3.)
 the acquisition unit acquires second information regarding a recognition result of a real object in a real space, and (“HMD-based VR and AR systems display 3D imagery as a sequence of display frames, each display frame rendered based on a corresponding detected head pose” which is a 
the control unit associates the virtual object with a position in the real space according to the second information, and projects the virtual object on the display region on a basis of the first information.”  (“an augmented reality (AR) system "augments" physical presence in the real world through computer-generated 3D imagery that overlies contemporaneously captured imagery of the real world”  Parker, Paragraph 3.)
Regarding Claim 17:  “The information processing apparatus according to claim 16, wherein the control unit associates the virtual object with the position in the real space so that the virtual object is visually recognized to be superimposed on the real object.”  (“Similarly, an augmented reality (AR) system "augments" physical presence in the real world through computer-generated 3D imagery that overlies contemporaneously captured imagery of the real world.”  Parker, Paragraph 3.)
Regarding Claim 18:  “The information processing apparatus according to claim 1, further comprising: a recognition processing unit configured to recognize at least one of the position or the orientation of the viewpoint according to a detection result of a detection unit, wherein the acquisition unit acquires the first information according to a result of the recognition.” (“the hardware configuration 200 includes an application processor 204, a system memory 206, a sensor hub 208 [configured to acquire first information] …The application IMU 210 comprises one or more inertial sensors to facilitate tracking of the pose of the HMD” which provides the viewpoint. Parker, Paragraphs 26-27 and Fig. 2.) 
Claim 19, “An information processing method comprising: by a computer,” is rejected for reasons stated for Claim 1, because the apparatus elements of claim 1 perform the method steps of Claim 19.
Claim 20, “A program for causing a computer to …,” is rejected for reasons stated for Claim 1, because the apparatus elements of claim 1 perform the program  steps of Claim 20.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483